DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the fields” (line 13), wherein this limitation lacks antecedent basis, and this limitation is unclear as it is not clear whether this limitation refers to the previously mentioned “plurality of crossing electromagnetic fields”. For examination purposes, examiner has interpreted the limitation to read “the plurality of crossing electromagnetic fields”.
Claim 7 recites the limitation “the measurements” (line 1), wherein this limitation lacks antecedent basis, and this limitation is unclear as it is unclear whether this limitation refers to the previously mentioned “measurements of the plurality of crossing electromagnetic fields” or “sister measurements”. For examination purposes, examiner has interpreted the limitation to recite “the measurements of the plurality of crossing electromagnetic fields”.
Claim 8 recites the limitation “the measurements” (line 1), wherein this limitation lacks antecedent basis, and this limitation is unclear as it is unclear whether this limitation refers to the previously mentioned “measurements of the plurality of crossing electromagnetic fields” or “sister measurements”. For examination purposes, examiner has interpreted the limitation to recite “the measurements of the plurality of crossing electromagnetic fields”.
Claim 9 recites the limitations “more than two sensors” (lines 1-2) and “at least one other sensor” (line 3), wherein these limitations are unclear as it is not clear how many sensors there can be, and it is further unclear if the limitation of “at least one other sensor” is included in the count of “more than two sensors”. Furthermore, claim 9 recites the limitation “each sensor” (line 2), wherein this limitation is unclear as it is not clear whether this limitation refers to “each sensor” of the two sensors previously recited in claim 1, or if it refers to the “more than two sensors”. For examination purposes, examiner has interpreted claim 9 to recite “wherein the intrabody probe comprises two or more sensors fixed to a rigid portion of the intrabody probe, each sensor being at a known distance from at least one other sensor of the two or more sensors, and together with each such at least one other sensor of the two or more sensors defines a respective pair of sensors”.
Claim 11 recites the limitation “the fields” (line 14), wherein this limitation lacks antecedent basis, and this limitation is unclear as it is not clear whether this limitation refers to the previously mentioned “plurality of crossing electromagnetic fields”. For examination purposes, examiner has interpreted the limitation to read “the plurality of crossing electromagnetic fields”. Furthermore, claim 11 recites the limitations of “an electrode” (line 1), “an intrabody probe” (line 6), “two sensors” (line 6), wherein these limitations are unclear as it is not clear whether these limitations are considered to be part of the claimed apparatus. For examination purposes, examiner has interpreted the recited limitations to be part of the claimed apparatus, wherein claim 11 would further recite “the apparatus comprising: an intrabody probe, wherein the intrabody probe carries two sensors at a known distance from each other, wherein the intrabody probe and the two sensors at a known distance from each other…the apparatus further comprising a processor and memory…”
Claim 16 recites the limitation “the sensors are electrodes” (line 1), wherein this limitation is unclear as it is not clear whether this limitation is considered to be part of the claimed apparatus. For examination purposes, examiner has interpreted the recited limitation to be part of the claimed apparatus.
Claim 17 recites the limitation “the measurements” (line 1), wherein this limitation lacks antecedent basis, and this limitation is unclear as it is unclear whether this limitation refers to the previously mentioned “measurements of the plurality of crossing electromagnetic fields” or “sister measurements”. For examination purposes, examiner has interpreted the limitation to recite “the measurements of the plurality of crossing electromagnetic fields”.
Claim 18 recites the limitation “the measurements” (line 1), wherein this limitation lacks antecedent basis, and this limitation is unclear as it is unclear whether this limitation refers to the previously mentioned “measurements of the plurality of crossing electromagnetic fields” or “sister measurements”. For examination purposes, examiner has interpreted the limitation to recite “the measurements of the plurality of crossing electromagnetic fields”.
Claim 19 recites the limitations “more than two sensors” (lines 1-2) and “at least one other sensor” (line 3), wherein these limitations are unclear as it is not clear how many sensors there can be, and it is further unclear if the limitation of “at least one other sensor” is included in the count of “more than two sensors”. Furthermore, claim 9 recites the limitation “each sensor” (line 2), wherein this limitation is unclear as it is not clear whether this limitation refers to “each sensor” of the two sensors previously recited in claim 11, or if it refers to the “more than two sensors”. For examination purposes, examiner has interpreted claim 9 to recite “wherein the intrabody probe comprises two or more sensors fixed to a rigid portion of the intrabody probe, each sensor being at a known distance from at least one other sensor of the two or more sensors, and together with each such at least one other sensor of the two or more sensors defines a respective pair of sensors”.

Allowable Subject Matter
Claim 1-20 would be allowable if (1) rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and (2) the double patterning rejection below is overcome.

The following is a statement of reasons for the indication of allowable subject matter: claims 1, 11, and those dependent therefrom are allowable over the prior art.

Regarding claims 1 and 11, the closest prior art of record is Pidlisecky (WO-2008097767-A2), which teaches 
A method (claim 1) and apparatus (claim 11) for reconstructing a body cavity shape of a subject based on intrabody measurements of a plurality of crossing electromagnetic fields established within the body cavity (Pidlisecky, Page 20, lines 24-27), the method and apparatus comprising a processor and memory storing instructions which instruct the processor to:
receive measurements of the plurality of crossing electromagnetic fields (Pidlisecky, Page 22, lines 10-12), measured using two sensors carried on an intrabody probe at a known distance from each other (Pidlisecky, Page 21, lines 9-12, 24-25), the measuring being carried out with the intrabody probe at multiple locations in the body cavity (Pidlisecky, Page 21, lines 1-3); and 
assigning the measurements of the plurality of crossing electromagnetic fields to locations (Pidlisecky, Page 21, lines 3-5). 

However, Pidlisecky fails to teach that the measuring is carried out with the intrabody probe at more than 150 locations in the body cavity; and that assigning the measurements of the plurality of crossing electromagnetic fields to locations uses a transformation selected to reduce cost of a cost function, the cost function being increased as a function of distances between sister locations becoming increasingly different than the known distance; applying the transformation to measurements of the plurality of crossing electromagnetic fields, the fields being measured substantially simultaneously by the electrode; wherein sister locations are locations assigned to sister measurements by the transformation, and sister measurements are measurements of the plurality of crossing electromagnetic fields measured substantially simultaneously by the two sensors carried on the intrabody probe at the known distance from each other. Furthermore, the features not taught by the art provide an improvement over the prior art by defining a cost function that allows for spatial coherence of the reconstruction (Applicant’s Specification, Page 37, lines 17-21). As such, claims 1, 11, and those dependent therefrom are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12, 15, 20, 36, 39-40,  of U.S. Patent No. 11,311,204. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application disclose that the cost function is based on assigning measurements of the plurality of crossing electromagnetic fields to locations using a transformation selected to reduce the cost of a cost function, wherein the cost function increases as a function of distance between sister locations becoming increasingly different than the known distance; whereas claims 1 and 20 of the conflicting patent disclose that the cost function is based on assigning measurements of the plurality of crossing electromagnetic fields to locations selected to reduce the cost of a cost function, wherein the cost function increases as a function of distance between sister locations becoming increasingly different than the known distance, and nearby measurements becoming increasingly different. However, the instant application further discloses in dependent claims 2-5, that the function of distance between sister locations is a first cost metric, wherein the cost function also increases as a function of a second cost metric, wherein the second cost metric increases as a metric of similarity of nearby values decreases (instant claim 5), wherein the assigning measurements of the conflicting application to reconstruct a shape based on spatial positioning data would be considered to be a transformation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791          


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792     
22 November 2022